
	

113 SRES 579 ATS: Relative to the death of Howard O. Greene, Jr., former Sergeant at Arms of the United States Senate.
U.S. Senate
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 579
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2014
			Mr. McConnell (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Howard O. Greene, Jr., former Sergeant at Arms of the United States
			 Senate.
	
	
		Whereas Howard O. Greene, Jr., began his service to the United States Senate as a Doorkeeper in
			 January 1968;
		Whereas Howard O. Greene, Jr., served the United States Senate as Republican cloakroom assistant,
			 Assistant Secretary for the Minority, Secretary for the Minority, and
			 Secretary for the Majority;Whereas Howard O. Greene, Jr., was elected as Senate Sergeant at Arms during the 104th Congress;
			 andWhereas Howard O. Greene, Jr.'s more than 28 years of service was characterized by a deep and
			 abiding respect for the institution and customs of the Senate: Now,
			 therefore, be it
		
	
		That the Senate has heard with profound sorrow and deep regret the announcement of the death of
			 Howard O. Greene, Jr.
		
	That the Secretary of the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory
			 of Howard O. Greene, Jr.